DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20220018589 A1) in view of Jablonski (US 20040216474 A1).
Claim 1, Miller discloses a refrigerated beverage dispenser (FIG 4; Paragraph [0028]) an electric pump (408; FIG 4) having an inlet and an outlet; an outlet (cap in 406) of a container (406);
an inlet hose (hoses connecting to cap in 406 that leads to hoses 410); an outlet hose (402, 404). 
But is silent on an inlet barb and outlet barb. 
Jablonski teaches quick disconnect barbs (82, 84; FIG 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miller with barbs as taught by Jablonski in order to provide quick installation and replacement of the electric pump.
The modified apparatus of Miller discloses the claimed invention except for different sized inlet and outlet barbs.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the size of the barbs in order to provide the user with the desired connection size and pressure to the inlet and outlet lines, since such a modification would have involved a mere change in the size of a component.  MPEP 2144.04. 

Claim 2, the modified apparatus of Miller discloses a quick connect spear (Jablonski: 82, 84) operatively connected to the second end of the inlet hose (Miller: lines connected to cap in 406 and leading to pump 408) , the quick connect spear being configured for being received in a fitting (Jablonski: 82, 84) at the outlet (Miller: cap of 406) of the container (Miller: 406) such that the container is in fluid communication with the electric pump (Miller: 408).

Claim 3, the modified apparatus of Miller a clamp fixing the second end of the inlet hose to the quick connect spear (Paragraph 47; 82, 84; FIG 6-7).
Please note, claim 3 includes product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  MPEP 2113.

Claim 4, The modified apparatus of Miller discloses the claimed invention except for the outlet barb is smaller than the inlet barb  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the size of the barbs in order to provide the user with the desired connection size and pressure to the inlet and outlet lines, since such a modification would have involved a mere change in the size of a component.  MPEP 2144.04. 

Claim 5, the modified apparatus of Miller discloses a button disposed on the electric pump configured for actuating the electric pump (Paragraph [0036], [0041], [0078]).

Claim 6, the modified apparatus of Miller disclose wherein the refrigerated beverage dispenser and the refrigerated beverage dispenser conversion system are devoid of a nitrogen tank or a carbon dioxide (CO2) tank (the embodiment described in Figure 4 does not show any pressurized tank such as those present in Figure 5).

Claim 7, the modified apparatus of Miller discloses wherein the electric pump (408) is configured to be positioned within an interior (122) of the refrigerated beverage dispenser (FIG 4; Paragraph [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754